Appellant instituted this proceeding to compel the Public Administrator, as administrator c. t. a. of the estate of Ludwig Fliokinger, deceased, to pay appellant’s disbursements incurred in the probate of the last will and testament of Ludwig Fliokinger, deceased, and also to direct respondent Lafayette National Bank, as administrator of the estate of Louisa Herle, to pay said disbursements out of the Fliokinger estate’s distributive share in the Herle estate. Appellant moved to strike out the answer of both respondents and for other relief. The motion, insofar as it related to the Public Administrator, was denied, without prejudice to renewal; and so far as it related to the Lafayette National Bank, as administrator, was denied, and the proceeding dismissed. Decree of the Surrogate’s Court of Kings County unanimously affirmed, without costs. No opinion. Present — Close, P. J., Johnston, Lewis and Aldrich, JJ.; Hagarty, J., not voting.